DETAILED ACTION
This communication is in response to the application filed 1/24/22 and the preliminary amendments filed 4/1/22. Claims 1-7, 9, and 12-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-7, 9, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brunswig (US 2016/0328137 A1; published Nov. 10, 2016) in view of Horiuchi (US 2008/0163102 A1; published Jul. 3, 2008).
Regarding claim 1, Brunswig discloses [a] method for information display of interface elements, the method comprising: [para 26]
in response to an element selection operation applied to a user interface, determining identification information of a target element corresponding to the element selection operation based on an operation position of the element selection operation on the user interface and a correspondence between the operation position on the user interface and the identification information of the target element; (see paragraphs 47 (the application server may recognize and process a triggering user operation or action (e.g., a keyboard combination, a mouse gesture, etc.), causing the repository request handler to retrieve a set of information associated with the identified UI element or text label; the repository request handler can determine the UI text or element from the UI selected or associated with the trigger, and request a corresponding UI text key), 54 (a unique identifier associated with the identified UI text element is identified or determined; because the presented UI is based on a UI model associated with at least one business object model and at least one UI text model, the particular UI text element identified can be located based on its position within the presented UI as well as its relation to a particular UI element, such as a text field or other element)).
Brunswig teaches that a set of metadata defining the UI text model associated with the uniquely identified UI text element is retrieved, paragraph 55, a UI text factsheet for displaying the metadata associated with the uniquely identified UI text element is generated and the UI text factsheet for displaying the metadata is presented, paragraph 56. Yet, Brunswig does not particularly disclose  acquiring a layout file corresponding to the target element based on the identification information of the target element; and displaying the layout file corresponding to the target element. However, Horiuchi teaches receiving an HTML source file and determining a reference point for object selection in response to a user action performed on an editing screen for the web page. Paragraph 30. The reference point may coincide with a display artifact appearing on the editing screen and selected by the user. Id. Once a reference area is established, the reference view object selecting unit selects an object (display artifact) that is closest to the reference point. Paragraph 39. When the reference view object is selected, the related view object selecting unit selects a view object that is related to the selected reference view object selected by the reference view object selecting unit. Paragraph 40. This related view object is one of a sibling object, a parent object, and a child object of the reference view object. Id. The term “object” refers to tags in the source doe. Id. The related view object selecting unit searches the tree structure of the source ode for the sibling, parent, and child object of the reference view object from among a plurality of view objects included in the reference area. Paragraph 42. When a related view object is found, the related view object is displayed for editing in a pop-up UI for example. Paragraph 46. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brunswig to incorporate the teachings of Horiuchi to find and display the code related to the selected object at least because doing so would enable displaying a particular tag to be edited. See Horiuchi, paragraphs 2-6.
Claims 9 and 18 are apparatus and CRM claims corresponding to claim 1 and are similarly rejected.

Regarding claim 2, Brunswig, in view of Horiuchi, discloses the invention of claim 1 as discussed above. Brunswig further discloses wherein acquiring the layout file corresponding to the target element based on the identification information of the target element comprises:
acquiring tag information of the target element based on the identification information of the target element; and acquiring the layout file corresponding to the target element from the tag information of the target element (see paragraphs 54-55 (a unique identifier associated with the identified UI text element is used to retrieve a set of metadata defining the UI text model associated with the uniquely identified UI text element)).
Claim 12 is an apparatus claim corresponding to claim 2 and is similarly rejected.

Regarding claim 3, Brunswig, in view of Horiuchi, discloses the invention of claim 1 as discussed above. Brunswig further discloses wherein before determining the identification information of the target element corresponding to the element selection operation, the method further comprises:
in response to an activation of the user interface, acquiring structural information of the user interface; and (see paragraph 54 (obtain UI model associated with a business object model and the UI text model))
parsing the structural information to obtain the correspondence between the operation position on the user interface and the identification information of the target element (see paragraph 54 (the particular UI text element is identified and is located based on its position within the presented UI as well as its relation to a particular UI element)).
Claim 13 is an apparatus claim corresponding to claim 3 and is similarly rejected.

Regarding claim 4, Brunswig, in view of Horiuchi, discloses the invention of claim 1 as discussed above. Brunswig does not particularly disclose wherein before acquiring the layout file corresponding to the target element based on the identification information of the target element, the method further comprises: in response to an activation of the user interface, acquiring a layout file corresponding to the user interface; and parsing the layout file corresponding to the user interface to obtain a layout file corresponding to the target element in the user interface. However, Horiuchi teaches receiving an HTML source file and determining a reference point for object selection in response to a user action performed on an editing screen for the web page. Paragraph 30. The reference point may coincide with a display artifact appearing on the editing screen and selected by the user. Id. Once a reference area is established, the reference view object selecting unit selects an object (display artifact) that is closest to the reference point. Paragraph 39. When the reference view object is selected, the related view object selecting unit selects a view object that is related to the selected reference view object selected by the reference view object selecting unit. Paragraph 40. This related view object is one of a sibling object, a parent object, and a child object of the reference view object. Id. The term “object” refers to tags in the source doe. Id. The related view object selecting unit searches the tree structure of the source ode for the sibling, parent, and child object of the reference view object from among a plurality of view objects included in the reference area. Paragraph 42. When a related view object is found, the related view object is displayed for editing in a pop-up UI for example. Paragraph 46. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brunswig to incorporate the teachings of Horiuchi to find and display the code related to the selected object at least because doing so would enable displaying a particular tag to be edited. See Horiuchi, paragraphs 2-6.
Claim 14 is an apparatus claim corresponding to claim 4 and is similarly rejected.

Regarding claim 5, Brunswig, in view of Horiuchi, discloses the invention of claim 4 as discussed above. Brunswig does not disclose wherein after obtaining the layout file corresponding to the target element in the user interface, the method further comprises: for a given element of the user interface, setting tag information of the given element, and storing the layout file corresponding to the given element through the tag information of the given element. However, Horiuchi teaches receiving an HTML source file and determining a reference point for object selection in response to a user action performed on an editing screen for the web page. Paragraph 30. The reference point may coincide with a display artifact appearing on the editing screen and selected by the user. Id. Once a reference area is established, the reference view object selecting unit selects an object (display artifact) that is closest to the reference point. Paragraph 39. When the reference view object is selected, the related view object selecting unit selects a view object that is related to the selected reference view object selected by the reference view object selecting unit. Paragraph 40. This related view object is one of a sibling object, a parent object, and a child object of the reference view object. Id. The term “object” refers to tags in the source doe. Id. The related view object selecting unit searches the tree structure of the source ode for the sibling, parent, and child object of the reference view object from among a plurality of view objects included in the reference area. Paragraph 42. When a related view object is found, the related view object is displayed for editing in a pop-up UI for example. Paragraph 46. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brunswig to incorporate the teachings of Horiuchi to find and display the code related to the selected object at least because doing so would enable displaying a particular tag to be edited. See Horiuchi, paragraphs 2-6.
Claim 15 is an apparatus claim corresponding to claim 5 and is similarly rejected.

Regarding claim 6, Brunswig, in view of Horiuchi, discloses the invention of claim 1 as discussed above. Brunswig does not disclose wherein: acquiring the layout file corresponding to the target element based on the identification information of the target element comprises: in response to the operation position corresponding to two or more target elements, acquiring the layout files corresponding to the two or more target elements based on the identification information of the two or more target elements; and displaying the layout file corresponding to the target element comprises: displaying the layout files corresponding to the two or more target elements based on hierarchy information and/or position information of the two or more target elements. However, Horiuchi teaches receiving an HTML source file and determining a reference point for object selection in response to a user action performed on an editing screen for the web page. Paragraph 30. The reference point may coincide with a display artifact appearing on the editing screen and selected by the user. Id. Once a reference area is established, the reference view object selecting unit selects an object (display artifact) that is closest to the reference point. Paragraph 39. When the reference view object is selected, the related view object selecting unit selects a view object that is related to the selected reference view object selected by the reference view object selecting unit. Paragraph 40. This related view object is one of a sibling object, a parent object, and a child object of the reference view object. Id. The term “object” refers to tags in the source doe. Id. The related view object selecting unit searches the tree structure of the source ode for the sibling, parent, and child object of the reference view object from among a plurality of view objects included in the reference area. Paragraph 42. When a related view object is found, the related view object is displayed for editing in a pop-up UI for example. Paragraph 46. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brunswig to incorporate the teachings of Horiuchi to find and display the code related to the selected object at least because doing so would enable displaying a particular tag to be edited. See Horiuchi, paragraphs 2-6.
Claim 16 is an apparatus claim corresponding to claim 6 and is similarly rejected.

Regarding claim 7, Brunswig, in view of Horiuchi, discloses the invention of claim 1 as discussed above. Brunswig does not particularly disclose wherein after displaying the layout file corresponding to the target element, the method further comprises: in response to a modification instruction for the layout file corresponding to the target element, modifying the layout file corresponding to the target element. However, Horiuchi teaches receiving an HTML source file and determining a reference point for object selection in response to a user action performed on an editing screen for the web page. Paragraph 30. The reference point may coincide with a display artifact appearing on the editing screen and selected by the user. Id. Once a reference area is established, the reference view object selecting unit selects an object (display artifact) that is closest to the reference point. Paragraph 39. When the reference view object is selected, the related view object selecting unit selects a view object that is related to the selected reference view object selected by the reference view object selecting unit. Paragraph 40. This related view object is one of a sibling object, a parent object, and a child object of the reference view object. Id. The term “object” refers to tags in the source doe. Id. The related view object selecting unit searches the tree structure of the source ode for the sibling, parent, and child object of the reference view object from among a plurality of view objects included in the reference area. Paragraph 42. When a related view object is found, the related view object is displayed for editing in a pop-up UI for example. Paragraph 46. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brunswig to incorporate the teachings of Horiuchi to find and display the code related to the selected object at least because doing so would enable displaying a particular tag to be edited. See Horiuchi, paragraphs 2-6.
Claim 17 is an apparatus claim corresponding to claim 7 and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178